Order entered March 11, 2022




                                      In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                               No. 05-21-00668-CR

                JEFFREY MICHAEL WINEBERG, Appellant

                                         V.

                       THE STATE OF TEXAS, Appellee

               On Appeal from the 366th Judicial District Court
                            Collin County, Texas
                   Trial Court Cause No. 366-83346-2020

                                     ORDER

      Before the Court is appellant’s March 8, 2022 pro se “Motion in Request for

Production of Documents Pursuant to Texas Code of Criminal Procedure Article(s)

24.02 and 24.03.” The law is well-settled that appellant, who is represented by

counsel on appeal, is not entitled to hybrid representation. See Scheanette v. State,

144 S.W.3d 503, 505 n.2 (Tex. Crim. App. 2004) (appellant has no right to hybrid

representation on appeal); Patrick v. State, 906 S.W.2d 481, 498 (Tex. Crim. App.

1995) (declining to address issues raised in supplemental brief filed by appellant
pro se when he was already represented by counsel); Miniel v. State, 831 S.W.2d

310, 313 n.1 (Tex. Crim. App. 1992) (same); Rudd v. State, 616 S.W.2d 623, 625

(Tex. Crim. App. [Panel Op.] 1981) (appellant is not entitled to hybrid

representation); Landers v. State, 550 S.W.2d 272, 280 (Tex. Crim. App. 1977)

(op. on reh’d) (same). Therefore, we DENY his pro se motion.

      We DIRECT the Clerk to send a copy of this order to Jeffrey Michael

Wineberg, TDCJ# 02357342, Coffield Unit, 2661 FM 2054, Tennessee Colony,

TX 75884, in addition to counsel for all parties.



                                              /s/   ROBERT D. BURNS, III
                                                    CHIEF JUSTICE